In an action to recover damages for personal injuries arising out of a collision between a truck operated by the individual appellant and owned by the corporate appellant, and a city-owned bus operated by the respondent, the jury rendered a verdict in favor of respondent in the sum of *805$15,000. Judgment, insofar as it is in favor of respondent, reversed on the facts and a new trial granted, with costs to the appellants to abide the event, unless within ten days after the entry of the order hereon the respondent stipulates to reduce the amount of the verdict to $7,500, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion, the verdict was grossly excessive. Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ.